DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP16465529.2, filed on 08/30/2016.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The references cited in the PCT international search report by the International Search
Authority have been considered by the examiner.
The information disclosure statement (IDS) submitted on 02/27/2019 has been considered by the examiner.

Drawings
The drawings were received on 02/27/2019. These drawings are being considered by the examiner.

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).

(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “positioning system is configured for” in claims 1, 4 - 5, 7 - 9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIYAJIMA (US 20110242311 A1) in view of MIYAJIMA (US 20110246027 A1).
RE. CLAIM 1, MIYAJIMA teaches, A driver assistance system for determining a position of a vehicle (MIYAJIMA (US 20110242311 A1): ¶0005), comprising: a processing unit (MIYAJIMA (US 20110242311 A1): ¶0036); a first positioning system for providing first information about the position of the vehicle (MIYAJIMA (US 20110242311 A1): [FIG. 4] GPS elements 15 and 41); a second positioning system for providing second, visual information about the position of the vehicle (MIYAJIMA (US 20110242311 A1): [FIG. 4] visual position information elements 17, 5, 6, 45, and 7.); wherein the processing unit is configured for determining the position of the vehicle based on the first information about the position of the vehicle and on the second, visual information about the position of the vehicle (MIYAJIMA (US 20110242311 A1): ¶0036).
MIYAJIMA (US 20110242311 A1) is silent as to, wherein the second positioning system is configured to provide the second, visual information about the position of the vehicle based on a comparison between image data of an image generated by an on-board camera of the vehicle and image data of an image stored in a database using a visual bag of words technique.
However, MIYAJIMA (US 20110246027 A1) teaches, In one of preferred embodiments of the invention, the image processing system may further include a feature point extraction unit that extracts image feature points from the captured image; and an image feature point data generation unit that generates image feature point data of the captured image, using the image feature points; and the reference image data may be the image feature point data. With this configuration, the reference image data is the image feature point data that includes the image 
In the above-described embodiment, among the edge points obtained as the image feature points through the edge detection processing, particularly, the line segment edge points (the straight line component edge points) that constitute one line segment, and the corner edge point (the intersection edge point) are treated as the useful image feature points. The corner edge point (the intersection edge point) corresponds to the intersection at which the line segments intersect with each other, preferably, the line segments are substantially orthogonal to each other. However, the image feature points used in the invention are not limited to such edge points. The image feature points useful for a scene may be used. For 
Further, in addition to the edge points obtained through the edge detection processing, a point at which a hue and/or a chroma greatly change(s) in the captured image may be employed as the image feature point. Similarly, as the image feature point based on color information, the end point of an object with a high color temperature may be treated as the image feature point with a high importance degree.
That is, any image feature points may be used in the embodiment of the invention, as long as the image feature points are useful for the determination as to the degree of similarity between the reference data and the image feature point data generated based on the actually-captured image, for example, the pattern matching (MIYAJIMA (US 20110246027 A1): ¶’s[0055 – 0058]). It would have been obvious for one of ordinary skill in the art before the effective 

RE. CLAIM 2, MIYAJIMA (US 20110242311 A1) also teaches, wherein the first information about the position of the vehicle is provided by a satellite navigation system and/or based on a position estimation of the vehicle using dead-reckoning (MIYAJIMA (US 20110242311 A1): ¶0036).

RE. CLAIM 3, MIYAJIMA (US 20110242311 A1) also teaches, a comparison between features of the image generated by the on-board camera of the vehicle and corresponding features of the image stored in the database (MIYAJIMA (US 20110242311 A1): ¶0010).
In this case, "reference data" is interpreted as "image stored in the database".

RE. CLAIM 4, MIYAJIMA (US 20110242311 A1) also teaches, wherein the second positioning system is configured for selecting features from the image stored in the database in order to generate a first group of image (MIYAJIMA (US 20110242311 A1): ¶0010); and wherein the second positioning system is configured for selecting features from the image generated by the on-board camera of the vehicle in order to generate a second group of image features (MIYAJIMA (US 20110242311 A1): ¶0033).
In this case, "extracting feature points" is interpreted as "generate a first group of image features".

RE. CLAIM 5, MIYAJIMA (US 20110242311 A1) teaches a second positioning system. MIYAJIMA (US 20110242311 A1) is silent as to, allocating first feature descriptors to the first group of image features using similarity criteria, the first feature descriptors being representative for the first group of image features of the image stored in the database; and wherein the second positioning system is configured for allocating second feature descriptors to the second group of image features using similarity criteria, the second feature descriptors being representative for the second group of image features of the image generated by the on-board camera of the vehicle.
However, MIYAJIMA (US 20110246027 A1) teaches, In one of preferred embodiments of the invention, the image processing system may further include a feature point extraction unit that extracts image feature points from the captured image; and an image feature point data generation unit that generates image feature point data of the captured image, using the image feature points; and the reference image data may be the image feature point data. With this configuration, the reference image data is the image feature point data that includes the image 
	In the above-described embodiment, among the edge points obtained as the image feature points through the edge detection processing, particularly, the line segment edge points (the straight line component edge points) that constitute one line segment, and the corner edge point (the intersection edge point) are treated as the useful image feature points. The corner edge point (the intersection edge point) corresponds to the intersection at which the line segments intersect with each other, preferably, the line segments are substantially orthogonal to each other. However, the image feature points used in the invention are not limited to such edge points. The image feature points useful for a scene may be used. For 
	Further, in addition to the edge points obtained through the edge detection processing, a point at which a hue and/or a chroma greatly change(s) in the captured image may be employed as the image feature point. Similarly, as the image feature point based on color information, the end point of an object with a high color temperature may be treated as the image feature point with a high importance degree.
	That is, any image feature points may be used in the embodiment of the invention, as long as the image feature points are useful for the determination as to the degree of similarity between the reference data and the image feature point data generated based on the actually-captured image, for example, the pattern matching (MIYAJIMA (US 20110246027 A1): ¶’s[0055 - 0058]). It would have been obvious for one of ordinary skill in the art before the effective filing 

RE. CLAIM 6, MIYAJIMA (US 20110246027 A1) also teaches, a generalized feature descriptor is obtained during a learning process which is based on a plurality of images (MIYAJIMA (US 20110246027 A1): ¶0022).
While Miyajima does not explicitly recite the terminology "a plurality of images", Miyajima does teach building a reference database and feature point detection of a captured image. It is the examiners assertion that a database cannot be built without a plurality of images, thus Miyajima implicitly teaches "a plurality of images". Building a database with extracted features, descriptions, image direction, image position is interpreted as "learning process".

RE. CLAIM 7, MIYAJIMA (US 20110246027 A1) also teaches, the second positioning system (MIYAJIMA (US 20110246027 A1): ¶0044) is configured for allocating the first feature descriptors to the generalized feature descriptor (MIYAJIMA (US 20110246027 A1): ¶’s[0055 - 0058]); and/or wherein the second positioning system is configured for allocating the (MIYAJIMA (US 20110246027 A1): ¶’s[0055 - 0058]).
In this case, edge, corners, outlines, shape (circle, rectangle), CG, edge intensity, color, hue, Chroma, and color temperature are interpreted as allocating the first feature descriptors to the generalized feature descriptors.

RE. CLAIM 8, MIYAJIMA (US 20110246027 A1) also teaches, the second positioning system (MIYAJIMA (US 20110246027 A1): ¶0044) is configured for determining a similarity between the image stored in the database and the image generated by the on-board camera of the vehicle based on a determined number of first feature descriptors allocated to the generalized feature descriptor and based on a determined number of second feature descriptors allocated to the generalized feature descriptor (MIYAJIMA (US 20110246027 A1): ¶’s[0055 - 0058]).
In this case, recognizing and matching is interpreted as "determining similarities". In this case, edge, corners, outlines, and shape (circle, rectangle) are interpreted as “first feature descriptors”. In this case, CG, edge intensity, color, hue, Chroma, and color temperature are interpreted as allocating the “second feature descriptors” to the generalized feature descriptors.

RE. CLAIM 10, MIYAJIMA (US 20110242311 A1) also teaches, the determined similarity between the image stored in the database and the image (MIYAJIMA (US 20110242311 A1): ¶0036).

RE. CLAIM 11, MIYAJIMA (US 20110242311 A1) teaches, Providing first information about the position of the vehicle by a first positioning system; Providing second, information about the position of the vehicle by a second positioning system (MIYAJIMA (US 20110242311 A1): ¶0036); Determining the position of the vehicle by a processing unit based on the first information about the position of the vehicle and on the second, information about the position of the vehicle (MIYAJIMA (US 20110242311 A1): ¶0036).
MIYAJIMA (US 20110242311 A1) is silent as to, the second information about the position of the vehicle is provided based on a comparison between image data of an image generated by an on-board camera of the vehicle and image data of an image stored in a database using a binary representation of image features and a visual bag of words technique.
However, MIYAJIMA (US 20110246027 A1) teaches, In one of preferred embodiments of the invention, the image processing system may further include a feature point extraction unit that extracts image feature points from the captured image; and an image feature point data generation unit that generates image feature point data of the captured image, using the image feature points; and the reference image data may be the image feature point data. With this 
In the above-described embodiment, among the edge points obtained as the image feature points through the edge detection processing, particularly, the line segment edge points (the straight line component edge points) that constitute one line segment, and the corner edge point (the intersection edge point) are treated as the useful image feature points. The corner edge point (the intersection edge point) corresponds to the intersection at which the line segments intersect with each other, preferably, the line segments are substantially orthogonal to each other. However, the image feature points used in the invention are not 
Further, in addition to the edge points obtained through the edge detection processing, a point at which a hue and/or a Chroma greatly change(s) in the captured image may be employed as the image feature point. Similarly, as the image feature point based on color information, the end point of an object with a high color temperature may be treated as the image feature point with a high importance degree.
That is, any image feature points may be used in the embodiment of the invention, as long as the image feature points are useful for the determination as to the degree of similarity between the reference data and the image feature point data generated based on the actually-captured image, for example, the pattern matching (MIYAJIMA (US 20110246027 A1): ¶’s[0055 - 0058]; and in FIG. 5C a binary depiction of an image can be observed).  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify image position system disclosed by MIYAJIMA (US 20110242311 A1) to binary representation of images taught by MIYAJIMA (US 20110246027 A1). One of ordinary skill in the art would have been motivated to make this modification in order to store the images captured. In this case, edge, corners, outlines, shape (circle, rectangle), CG, edge intensity, color, hue, Chroma, and color temperature are interpreted as a visual bag of words.

Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over MIYAJIMA (US 20110242311 A1) in view of MIYAJIMA (US 20110246027 A1) as applied to claim 1 above, and further in view of Rodriguez-Serrano (US 20150104073 A1).

RE. CLAIM 9, MIYAJIMA (US 20110242311 A1) in view of MIYAJIMA (US 20110246027 A1) discloses, the second positioning system (MIYAJIMA (US 20110246027 A1): ¶0044) is configured for determining the similarity between the image stored in the database and the image generated by the on-board camera of the vehicle (MIYAJIMA (US 20110246027 A1): ¶’s[0055 - 0058]).
MIYAJIMA (US 20110242311 A1) in view of MIYAJIMA (US 20110246027 A1) are silent as to, using a Euclidean distance or a cosine similarity of histograms.
	However, Rodriguez-Serrano teaches, given a query visual signature V.sub.Y, the database 64 is searched for its closest match(es). The measure of similarity which is used may (Rodriguez-Serrano (US 20150104073 A1): ¶0099). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify image positioning system disclosed by MIYAJIMA (US 20110242311 A1) in view of MIYAJIMA (US 20110246027 A1) to include  cosine similarities taught by Rodriguez-Serrano. One of ordinary skill in the art would have been motivated to make this modification because cosine similarities contribute ease of use with sparse data.
 
RE. CLAIM 12, MIYAJIMA (US 20110242311 A1) also teaches, the determined similarity between the image stored in the database and the image generated by the on-board camera of the vehicle represents the second information about the position of the vehicle MIYAJIMA (US 20110246027 A1) ¶’s[0057 - 0058]) which is combined with the first information about the position of the vehicle by the processing unit in order to determine the position of the vehicle (MIYAJIMA (US 20110246027 A1): ¶0044).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hamsici (US 20150049943 A1)
Zhu (US 20040234136 A1)
Samarasekera (US 20150269438 A1)
Platonov (US 20120114178 A1)
Chen (US 20160042234 A1)
Faber (US 20140098997 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288.  The examiner can normally be reached on Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.S./Examiner, Art Unit 3663     

/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663